Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0001863
                                                      15-JUL-2013
                                                      12:23 PM




                             SCPW-13-0001863

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                   STATE OF HAWAI#I, Respondent,

                                   vs.

                    RANDY HANOHANO, Petitioner.


                        ORIGINAL PROCEEDING
                        (CR. NO. 09-1-0082)

        ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Randy Hanohano’s June

21, 2013 letter to the Honorable Richard W. Pollack, which we

filed and review as a petition for a writ of habeas corpus, and
the record, it appears that the time to seek further review of

the terroristic threatening convictions has passed.   See HRAP

Rule 40.1(a)(1).   To the extent petitioner alleges that his

imprisonment is unlawful, petitioner can seek habeas corpus

relief in the circuit court and does not present any special

reason for the supreme court to invoke its original jurisdiction

at this time.   See Oili v. Chang, 57 Haw. 411, 412, 557 P.2d 787,

788 (1976).   Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of habeas corpus

without payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of habeas corpus is denied.

          DATED: Honolulu, Hawai#i, July 15, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack




                                   2